


 

Exhibit (10.1)

Eastman Kodak Company

2013 Omnibus Incentive Plan

(As Amended and Restated Effective May 20, 2020)

Article 1.

Establishment & Purpose

Establishment

. Eastman Kodak Company, a New Jersey corporation, hereby establishes the
Eastman Kodak Company 2013 Omnibus Incentive Plan (hereinafter referred to as
the “Plan”) as set forth in this document.  

1.2Purpose

. The purpose of this Plan is to attract, retain and motivate officers,
employees, and non-employee directors providing services to the Company, any of
its Subsidiaries, or Affiliates and to promote the success of the Company’s
business by providing Participants with appropriate incentives.

Article 2.

Definitions

For purposes of the Plan, the following terms have the meanings set forth below:

2.1

“Affiliate” means any entity that the Company, either directly or indirectly, is
in common control with, is controlled by or controls, or any entity in which the
Company has a substantial equity interest, direct or indirect; provided,
however, to the extent that Awards must cover “service recipient stock” in order
to comply with Section 409A, “Affiliate” shall be limited to those entities
which could qualify as an “eligible issuer” under Section 409A.

2.2

“Award” means any award that is granted under the Plan.

2.3

“Award Agreement” means a written or electronic agreement setting forth the
terms and provisions applicable to an Award granted under this Plan.

2.4

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such terms in Rule 13d‑3 of the General Rules and Regulations under the Exchange
Act.

2.5

“Board” means the Board of Directors of the Company.

2.6

“Cause” means (i) with respect to a Participant employed pursuant to a written
employment agreement that includes a definition of “Cause”, “Cause” as defined
in such agreement or (ii) with respect to any other Participant, the occurrence
of any of the following:

 

(a)

the Participant’s continued failure, for a period of at least 30 calendar days
following a written warning, to perform the Participant’s duties in a manner
deemed satisfactory by the Participant’s supervisor, in the exercise of his or
her sole discretion;

 

(b)

the Participant’s failure to follow a lawful written directive of the Chief
Executive Officer, the Participant’s supervisor or the Board;

9087562_1

--------------------------------------------------------------------------------

 

 

(c)

the Participant’s willful violation of any material rule, regulation, or policy
that may be established from time to time for the conduct of the Company’s
business;

 

(d)

the Participant’s unlawful possession, use or sale of narcotics or other
controlled substances, or performing job duties while illegally used controlled
substances are present in the Participant’s system;

 

(e)

any act or omission by the Participant in the scope of his or her employment (a)
which results in the assessment of a civil or criminal penalty against the
Participant or the Company, or (b) which in the reasonable judgment of the
Participant’s supervisor could result in a material violation of any foreign or
U.S. federal, state or local law or regulation having the force of law;

 

(f)

the Participant’s conviction of or plea of guilty or no contest to any crime
involving moral turpitude;

 

(g)

any misrepresentation of a material fact by the Participant to, or concealment
of a material fact from, the Participant’s supervisor or any other person in the
Company to whom the Participant has a reporting relationship in any capacity; or

 

(h)

the Participant’s breach of the Company’s Business Conduct Guide or the Eastman
Kodak Company Employee’s Agreement.  

For purpose of this definition, no act or failure to act by the Participant
shall be considered "willful" unless done or omitted to be done by the
Participant in bad faith and without reasonable belief that the Participant’s
action or omission was in the best interests of the Company, any of its
Subsidiaries, or Affiliates.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Company, any of its Subsidiaries, and Affiliates.

2.7

“Change of Control”, unless otherwise specified in the Award Agreement, means
the occurrence of any of the following events:

 

(a)

any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or becomes a
“beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act), directly
or indirectly, of the Company’s securities representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (“Company Voting Securities”); provided,
however, that the event described in this paragraph (a) shall not be deemed to
be a Change of Control by virtue of an acquisition of Company Voting
Securities:  (i) by the Company or any Subsidiary, (ii) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (iii) by any underwriter temporarily holding securities pursuant to
an offering of such securities or (iv) pursuant to a Non-Qualifying Transaction
(as defined in paragraph (b) of this definition);

-2-

9087562_1

--------------------------------------------------------------------------------

 

 

(b)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company that requires the approval
of the Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination:  (i) more than 50% of the total voting
power of (x) the entity resulting from such Business Combination (the “Surviving
Entity”), or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of at least 95% of the voting power, is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity or the parent), is or
becomes the beneficial owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the parent (or, if there is no parent, the Surviving Entity) and
(iii) at least a majority of the members of the board of directors of the parent
(or, if there is no parent, the Surviving Entity) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) of this paragraph (b) shall be deemed to be a
“Non-Qualifying Transaction”);

 

(c)

individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board
within any 24 month period; provided that any person becoming a director
subsequent to the Effective Date, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the Company’s proxy statement
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

 

(d)

the consummation of a sale of all or substantially all of the Company’s assets
(other than to an Affiliate); or

 

(e)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

-3-

9087562_1

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person (and in all cases results in beneficial ownership of more
than 50% of the Company Voting Securities), a Change of Control shall then
occur.

2.8

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

2.9

“Committee” means the Executive Compensation Committee of the Board (as
constituted from time to time, and including any successor committee) or any
other committee designated by the Board to administer this Plan. To the extent
applicable, the Committee shall have at least two members, each of whom shall be
(i) a Non-Employee Director and (ii) an “independent director” within the
meaning of the listing requirements of the New York Stock Exchange.

2.10

“Company” means Eastman Kodak Company, a New Jersey corporation, and any
successor thereto.

2.11

“Director” means a member of the Board who is not an Employee.

2.12

“Dividend Equivalent Right” means a dividend equivalent right under Article 10
of the Plan.

2.13

“Effective Date” means the date set forth in Section 16.19.

2.14

“Employee” means an officer or other employee of the Company, a Subsidiary or
Affiliate, including a member of the Board who is an employee of the Company, a
Subsidiary or Affiliate.

2.15

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

2.16

“Fair Market Value” means, as of any date, the per-Share value determined as
follows:

 

(a)

The closing price of a Share on a recognized U.S. national exchange or any
established over-the-counter trading system on which dealings take place, or if
no trades were made on any such day, the immediately preceding day on which
trades were made; or

 

(b)

In the absence of an established market for the Shares of the type described in
(a) above, the per Share value determined by the Committee in good faith and in
accordance with applicable provisions of Section 409A.

 

-4-

9087562_1

--------------------------------------------------------------------------------

 

2.17

“Good Reason” means (i) with respect to a Participant employed pursuant to a
written employment agreement that includes a definition of “Good Reason”, “Good
Reason” as defined in such agreement or (ii) with respect to any other
Participant, in the absence of written consent of such Participant, the
occurrence of any of the following:

 

(a)

a reduction, in the aggregate, of the Participant’s base salary and target
annual cash bonus compensation (including variable and other incentives) or
sales and commission opportunities, as applicable, as in effect immediately
prior to a Change of Control (or as the same may be increased from time to time
thereafter) by more than 10%; or

 

(b)

reassignment of the Participant’s primary work site to a new primary work site
that increases his or her one-way commute to work by more than 35 miles, unless
the Participant is in a position where periodic reassignment is standard
practice.

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless (i) the Participant gives written notice to the Company of
termination of employment within 30 days after the Participant first becomes
aware of the occurrence of the circumstances constituting Good Reason,
specifying in detail the circumstances constituting Good Reason, and the Company
has failed within 30 days after receipt of such notice to cure the circumstances
constituting Good Reason, and (ii) the Participant’s “separation from service”
(within the meaning of Section 409A) occurs no later than two years following
the initial existence of the circumstances giving rise to Good Reason.

2.18

“Incentive Stock Option” means an Option intended to meet the requirements of an
incentive stock option as defined in Section 422 of the Code and designated as
an Incentive Stock Option.

2.19

“Non-Employee Director” means a person defined in Rule 16b-3(b)(3) promulgated
by the Securities and Exchange Commission under the Exchange Act, or any
successor definition adopted by the Securities and Exchange Commission.

2.20

“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.21

“Other Stock-Based Award” means any right granted under Article 11 of the Plan.

2.22

“Option” means any stock option granted under Article 6 of the Plan.

2.23

“Option Price” means the purchase price per Share subject to an Option, as
determined pursuant to Section 6.2 of the Plan.

2.24

“Participant” means any eligible person as set forth in Section 4.1 to whom an
Award is granted.

2.25

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

-5-

9087562_1

--------------------------------------------------------------------------------

 

2.26

“Restricted Stock Award” means any Award granted under Article 8 of the Plan.

2.27

“Restricted Stock Unit” means any restricted stock unit granted under Article 9
of the Plan.

2.28

“Restriction Period” means the period during which a Restricted Stock Award is
subject to forfeiture.

2.29

“Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that section, and any regulations and other
administrative guidance relating thereto, in each case as they may be from time
to time amended or interpreted through further administrative guidance.

2.30

“Service” means service as an Employee or Director.

2.31

“Share” means a share of common stock of the Company, par value $0.01 per share,
or such other class or kind of shares or other securities resulting from the
application of Article 14 hereof.

2.32

“Stock Appreciation Right” means any right granted under Article 7 of the Plan.

2.33

“Subsidiary” means any corporation, partnership, limited liability company or
other legal entity of which the Company, directly or indirectly, owns stock or
other equity interests possessing 50% or more of the total combined voting power
of all classes of stock or other equity interests (as determined in a manner
consistent with Section 409A).

Article 3.

Administration

3.1Authority of the Committee

. The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and Award Agreements and full authority to
select the Employees and Directors to whom Awards will be granted, and to
determine the type and amount of Awards to be granted to each such Employee or
Director, and the terms and conditions of Awards and Award Agreements. Without
limiting the generality of the foregoing, the Committee may, in its sole
discretion but subject to the limitations in Article 12 and Article 14, clarify,
construe or resolve any ambiguity in any provision of the Plan or any Award
Agreement, extend the term or period of exercisability of any Awards, or waive
any terms or conditions applicable to any Award. Awards may, in the discretion
of the Committee, be made under the Plan in assumption of, or in substitution
for, outstanding awards previously granted by the Company or any of its
Subsidiaries or Affiliates or a company acquired by the Company or with which
the Company combines. The Committee shall have full and exclusive discretionary
power to adopt rules, forms, instruments, and guidelines for administering the
Plan as the Committee deems necessary or proper. All actions taken and all
interpretations and determinations made by the Committee or by the Board (or any
other committee or sub-committee thereof), as applicable, shall be final and
binding upon the Participants, the Company, and all other interested
individuals.

 

-6-

9087562_1

--------------------------------------------------------------------------------

 

3.2Delegation

. The Committee may delegate to one or more of its members or one or more
executive officers of the Company such duties or powers as it may deem
advisable; provided that no delegation shall be permitted under the Plan that is
prohibited by applicable law or applicable rules and regulations of the New York
Stock Exchange; and provided further that no delegation shall permit an
executive officer of the Company to grant, amend, cancel or suspend Awards
granted to a Director or an executive officer of the Company.  Notwithstanding
anything to the contrary contained herein, the Board may, in its sole
discretion, at any time and from time to time, grant Awards or administer the
Plan.  In any such case, the Board will have all of the authority and
responsibility granted to the Committee herein.

Article 4.

Eligibility and Participation

4.1Eligibility

. Participants will consist of such Employees and Directors as the Committee in
its sole discretion determines and whom the Committee may designate from time to
time to receive Awards. Designation of a Participant in any year shall not
require the Committee to designate such person to receive an Award in any other
year or, once designated, to receive the same type or amount of Award as granted
to the Participant in any other year.

4.2Type of Awards

. Awards under the Plan may be cash-based or stock-based.  Stock-based Awards
may be in the form of any of the following: (i) Options, (ii) Stock Appreciation
Rights, (iii) Restricted Stock Awards, (iv) Restricted Stock Units, (v) Dividend
Equivalent Rights, and (vi) Other Stock-Based Awards. Cash-based Awards may be
in the form of cash awards (including, without limitation, retainers and
meeting-based fees) that the Committee determines to be consistent with the
purposes of the Plan and the interests of the Company. Awards granted under the
Plan shall be evidenced by Award Agreements (which need not be identical) that
provide additional terms and conditions associated with such Awards, as
determined by the Committee in its sole discretion; provided, however, that in
the event of any conflict between the provisions of the Plan and any such Award
Agreement, the provisions of the Plan shall prevail.

Article 5.

Shares Subject to the Plan and Maximum Awards

5.1General

. Subject to adjustment as provided in Article 14 hereof, the maximum number of
Shares available for grant to Participants pursuant to Awards under the Plan
shall be equal to 8,000,000. The number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed 2,000,000, subject to
Article 14 hereof and the provisions of Sections 422 or 424 of the Code and any
successor provisions. The Shares available for issuance under the Plan may
consist, in whole or in part, of authorized and unissued Shares or treasury
Shares.  Shares issued in connection with awards that are assumed, converted or
substituted as a result of the Company’s acquisition of another company
(including by way of merger, combination or similar transaction) (“Acquisition
Awards”) will not count against the number of Shares that may be granted under
the Plan.

5.2Share Counting.  The number of shares of Common Stock granted under the Plan
per year will be determined as follows:  (i) each Restricted Stock Award,
Restricted Stock Unit and similar Award will count as one share of Common Stock
and (ii) each Option, Stock Appreciation Right and similar Award will count as a
fraction of a share of Common Stock, based on the financial value of each such
Award relative to a share of Common Stock, as determined by the Committee
promptly after the Effective Date.  

-7-

9087562_1

--------------------------------------------------------------------------------

 

5.3Director Awards.  Aggregate Awards to any one Director in respect of a
calendar year may not exceed a number of Awards with a grant date fair value of
$450,000 (computed as of the date of grant in accordance with applicable
financial accounting rules).

5.4Additional Shares

. In the event that any outstanding Award expires, is forfeited, cancelled or
otherwise terminated without the issuance of Shares or is otherwise settled for
cash, the Shares subject to such Award (counted in accordance with Section 5.2
of the Plan), to the extent of any such forfeiture, cancellation, expiration,
termination or settlement for cash, shall again be available for Awards.
Additionally, any shares delivered to the Company or withheld by the Company in
payment or satisfaction of the tax withholding obligation of an Award (other
than an Option or Stock Appreciation Right) shall again be available for Awards.
If the Committee authorizes the assumption under this Plan, in connection with
the acquisition of another company (whether by way of merger, consolidation,
acquisition of all or substantially all of the assets, acquisition of stock, or
reorganization), of awards granted under a plan maintained by such company prior
to the acquisition of such company, such assumption shall not reduce the maximum
number of Shares available for issuance under this Plan.

Article 6.

Stock Options

6.1Grant of Options

. The Committee is hereby authorized to grant Options to Participants. Each
Option shall permit a Participant to purchase from the Company a stated number
of Shares at an Option Price established by the Committee, subject to the terms
and conditions described in this Article 6 and to such additional terms and
conditions as established by the Committee, in its sole discretion, that are
consistent with the provisions of the Plan. Options shall be designated as
either Incentive Stock Options or Nonqualified Stock Options; provided that
Options granted to Directors shall only be Nonqualified Stock Options. An Option
granted as an Incentive Stock Option shall, to the extent it fails to qualify as
an Incentive Stock Option, be treated as a Nonqualified Stock Option. Neither
the Committee, the Company, any of its Subsidiaries or Affiliates, nor any of
their employees and representatives shall be liable to any Participant or to any
other Person if it is determined that an Option intended to be an Incentive
Stock Option does not qualify as an Incentive Stock Option. Each Option shall be
evidenced by an Award Agreement which shall state the number of Shares covered
by such Option. Such agreements shall conform to the requirements of the Plan
and may contain such other provisions, as the Committee shall deem advisable.

6.2Terms of Option Grant

. The Option Price shall be determined by the Committee at the time of grant,
but, except as otherwise permitted by Article 14 or in the case of an
Acquisition Award, shall not be less than 100% of the Fair Market Value of a
Share on the date of grant.

6.3Option Term

. The term of each Option shall be determined by the Committee at the time of
grant and shall be stated in the Award Agreement, but in no event shall such
term be greater than 10 years.

 

 

 

 

 

-8-

9087562_1

--------------------------------------------------------------------------------

 

6.4Method of Exercise

. Except as otherwise provided in the Plan or in an Award Agreement, an Option
may be exercised for all, or from time to time any part, of the Shares for which
it is then exercisable. For purposes of this Article 6, the exercise date of an
Option shall be the later of the date a notice of exercise is received by the
Company and, if applicable, the date payment is received by the Company pursuant
to clauses (i), (ii), (iii) or (iv) of the following sentence (including the
applicable tax withholding pursuant to Section 16.4 of the Plan). The aggregate
Option Price for the Shares as to which an Option is exercised shall be paid to
the Company in full at the time of exercise at the election of the Participant
(i) in cash or its equivalent (e.g., by cashier’s check), (ii) to the extent
permitted by the Committee, in Shares previously owned by the Participant having
a fair market value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other requirements as may be imposed by the
Committee, (iii) partly in cash and, to the extent permitted by the Committee,
partly in such Shares (as described in (ii) above) or (iv) in consideration
received by the Company under a cashless exercise program (whether through a
broker or otherwise) implemented by the Company in connection with the Plan. The
Committee may prescribe any other method of payment that it determines to be
consistent with applicable law and the purpose of the Plan.

6.5Limitations on Incentive Stock Options

. Incentive Stock Options may be granted only to employees of the Company or of
a “parent corporation” or “subsidiary corporation” (as such terms are defined in
Section 424 of the Code) at the date of grant. The aggregate fair market value
(generally determined as of the time the Option is granted) of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under all plans of the Company and of any
“parent corporation” or “subsidiary corporation” shall not exceed $100,000, or
the Option shall be treated as a Nonqualified Stock Option. For purposes of the
preceding sentence, Incentive Stock Options will be taken into account generally
in the order in which they are granted. Each provision of the Plan and each
Award Agreement relating to an Incentive Stock Option shall be construed so that
each Incentive Stock Option shall be an incentive stock option as defined in
Section 422 of the Code, and any provisions of the Award Agreement thereof that
cannot be so construed shall be disregarded.

6.6Performance Goals

. The Committee may condition the grant of Options or the vesting of Options
upon the Participant’s achievement of one or more performance goal(s) (including
the Participant’s provision of Services for a designated time period), as
specified in the Award Agreement. If the Participant fails to achieve the
specified performance goal(s), the Committee shall not grant the Option to such
Participant or the Option shall not vest, as applicable.

6.7Individual Limitations.  No Employee may be granted Options or Stock
Appreciation Rights covering in excess of 2,500,000 Shares in any calendar year
(with tandem Options and Stock Appreciation Rights being counted only once with
respect to this limit), subject to adjustment as provided in Article 14 hereof.

 

 

 

 

 

-9-

9087562_1

--------------------------------------------------------------------------------

 

Article 7.

Stock Appreciation Rights

7.1Grant of Stock Appreciation Rights

. The Committee is hereby authorized to grant Stock Appreciation Rights to
Participants, including a grant of Stock Appreciation Rights in tandem with any
Option at the same time such Option is granted (a “Tandem SAR”). Stock
Appreciation Rights shall be evidenced by Award Agreements that shall conform to
the requirements of the Plan and may contain such other provisions, as the
Committee shall deem advisable. Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof,
the excess of (i) the fair market value of a specified number of Shares on the
date of exercise over (ii) the grant price of the right as specified by the
Committee on the date of the grant. Such payment may be in the form of cash,
Shares, other property or any combination thereof, as the Committee shall
determine in its sole discretion.

7.2Terms of Stock Appreciation Right

. Subject to the terms of the Plan and any applicable Award Agreement, the grant
price (which shall not be less than 100% of the Fair Market Value of a Share on
the date of grant, except as otherwise permitted by Article 14 or in the case of
an Acquisition Award), term, methods of exercise, methods of settlement, and any
other terms and conditions of any Stock Appreciation Right shall be as
determined by the Committee. The Committee may impose such other conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate. No Stock Appreciation Right shall have a term of more than 10 years
from the date of grant.

7.3Tandem Stock Appreciation Rights and Options

. A Tandem SAR shall be exercisable only to the extent that the related Option
is exercisable and shall expire no later than the expiration of the related
Option. Upon the exercise of all or a portion of a Tandem SAR, a Participant
shall be required to forfeit the right to purchase an equivalent portion of the
related Option (and, when a Share is purchased under the related Option, the
Participant shall be required to forfeit an equivalent portion of the Stock
Appreciation Right).

7.4Individual Limitations.  No Employee may be granted Options or Stock
Appreciation Rights covering in excess of 2,000,000 Shares in any calendar year
(with tandem Options and Stock Appreciation Rights being counted only once with
respect to this limit), subject to adjustment as provided in Article 14 hereof.

Article 8.

Restricted Stock Award

8.1Grant of Restricted Stock Award

. The Committee is hereby authorized to grant a Restricted Stock Award
consisting of a specified number of Shares to a Participant, which Shares are
subject to forfeiture upon the occurrence of specified events. Each Restricted
Stock Award shall be evidenced by an Award Agreement, which shall conform to the
requirements of the Plan and may contain such other provisions, as the Committee
shall deem advisable.

 

 

 

 

-10-

9087562_1

--------------------------------------------------------------------------------

 

8.2Terms of Restricted Stock Awards

. Each Award Agreement evidencing a Restricted Stock Award grant shall specify
the period(s) of restriction, the number of Shares underlying the Restricted
Stock Award, the performance, employment or other conditions (including the
termination of a Participant’s Service whether due to death, disability or other
reason) under which the Restricted Stock Award may be forfeited to the Company
and such other provisions, as the Committee shall deem advisable. At the end of
the Restriction Period, the restrictions imposed hereunder and under the Award
Agreement shall lapse with respect to the number of Shares underlying the
Restricted Stock Award as determined by the Committee, and the legend shall be
removed and such number of Shares delivered to the Participant (or, where
appropriate, the Participant’s legal representative).

8.3Voting and Dividend Rights

. Unless otherwise provided in an Award Agreement, Participants shall have none
of the rights of a shareholder of the Company with respect to the Shares
underlying the Restricted Stock Award until the end of the Restricted Period;
provided that Participants shall have the right to vote and receive dividends on
the Shares underlying the Restricted Stock Award during the Restriction Period.
Dividends shall be paid to Participants at the same time that other shareholders
of common stock of the Company receive such dividends.  Notwithstanding the
foregoing, no dividends will be paid at a time when any performance-based goals
that apply to a Restricted Stock Award have not been satisfied; until such goals
are satisfied, all dividends paid upon the Shares underlying the Restricted
Stock Award shall be retained by the Company for the account of the Participant
and paid to the Participant (without interest) upon satisfaction of such goals
and revert back to the Company if such goals are not satisfied.

8.4Performance Goals

. The Committee may condition the grant of a Restricted Stock Award or the
expiration of the Restriction Period upon the Participant’s achievement of one
or more performance goal(s) (including the Participant’s provision of Services
for a designated time period), as specified in the Award Agreement. If the
Participant fails to achieve the specified performance goal(s), the Committee
shall not grant the Restricted Stock Award to such Participant or the
Participant shall forfeit the Restricted Stock Award to the Company, as
applicable.

8.5Section 83(b) Election

. A Participant may only make an election pursuant to Section 83(b) of the Code
concerning a Restricted Stock Award with the prior written consent of the
Company, which may be withheld in its sole discretion.  In the event that a
Participant makes such an election, the Participant shall be required to file
promptly a copy of such election with the Company.

Article 9.

Restricted Stock Units

9.1Grant of Restricted Stock Units. The Committee is hereby authorized to grant
Restricted Stock Units to a Participant in such amounts and subject to such
terms and conditions as the Committee may determine. Restricted Stock Units
shall be evidenced by an Award Agreement, which shall conform to the
requirements of the Plan and may contain such other provisions as the Committee
shall deem advisable.  

 

 

 

-11-

9087562_1

--------------------------------------------------------------------------------

 

9.2Terms of Restricted Stock Units.  With respect to a Restricted Stock Unit, a
Participant will have only the rights of a general unsecured creditor of the
Company until delivery of Shares, cash or other securities or property is made
as specified in the applicable Award Agreement. The terms and conditions set
forth by the Committee in the applicable Award Agreement may relate to vesting
and nontransferability restrictions that will lapse upon the completion of a
specified period of Service, the occurrence of an event and/or the attainment of
performance objectives, as determined by the Committee at the time of grant.  On
the delivery date specified in the Award Agreement, with respect to each
Restricted Stock Unit not previously forfeited or terminated, the Participant
will receive one Share, cash or other securities or property equal in value to a
Share or a combination thereof, as specified by the Committee.  

Article 10.

Dividend Equivalent Rights

10.1Grant of Dividend Equivalent Rights.  The Committee, in its sole discretion,
may include in the Award Agreement with respect to any Award, other than Options
and Stock Appreciation Rights, a dividend equivalent right entitling the
Participant to receive amounts equal to all or any portion of the regular cash
dividends that would be paid on the Shares covered by such Award if such Shares
had been delivered pursuant to such Award.  

10.2Terms of Dividend Equivalent Rights.  With respect to a dividend equivalent
right, a Participant will have only the rights of a general unsecured creditor
of the Company until payment of such amounts is made as specified in the
applicable Award Agreement.  In the event such a provision is included in an
Award Agreement, the Committee will determine whether such payments will be made
in cash, in Shares or in another form, whether they will be conditioned upon the
exercise of the Award to which they relate, the time or times at which they will
be made, and such other terms and conditions as the Committee will deem
appropriate.  Notwithstanding anything to the contrary, no dividends or dividend
equivalents will be paid at a time when any performance-based goals that apply
to the dividend equivalent right or Award that is granted in connection with a
dividend or dividend equivalent right have not been satisfied and will revert
back to the Company if such goals are not satisfied.  

Article 11.

Other Stock-Based Awards

The Committee, in its sole discretion, may grant Awards of Shares and Awards
that are valued, in whole or in part, by reference to, or are otherwise based on
the fair market value of, Shares (the “Other Stock-Based Awards”), including
without limitation, phantom awards. Such Other Stock-Based Awards shall be in
such form, and dependent on such conditions, if any, as the Committee shall
determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of Service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made, the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards, whether such Other Stock-Based Awards
shall be settled in cash, Shares or a combination of cash and Shares, and all
other terms and conditions of such Awards.

-12-

9087562_1

--------------------------------------------------------------------------------

 

Article 12.

[Intentionally Omitted]

Article 13.

Section 409A

13.1The Board and the Committee shall have full authority to give effect to any
statement in an Award Agreement to the effect that an Award is intended to be
“deferred compensation” subject to Section 409A, to be exempt from Section 409A
or to have other intended treatment under Section 409A and/or other provision of
the Code.  To the extent necessary to give effect to this authority, in the case
of any conflict or potential inconsistency between the Plan and a provision of
any Award or Award Agreement with respect to the subject matter of this
paragraph, the Plan shall govern.

13.2Without limiting the generality of Section 13.1, with respect to any Award
made under the Plan that is intended to be “deferred compensation” subject to
Section  409A: (i) references to termination of the Participant’s employment
will mean the Participant’s separation from service with the Company within the
meaning of Section  409A; (ii) any payment to be made with respect to such Award
in connection with the Participant’s separation from service with the Company
within the meaning of Section 409A that would be subject to the limitations in
Section 409A(a)(2)(b) of the Code shall be delayed until six months after the
Participant’s separation from service (or earlier death) in accordance with the
requirements of Section 409A; (iii) to the extent necessary to comply with
Section 409A, any cash, other securities, other Awards or other property that
the Company may deliver in lieu of Shares in respect of an Award shall not have
the effect of deferring delivery or payment beyond the date on which such
delivery or payment would occur with respect to the Shares that would otherwise
have been deliverable (unless the Committee elects a later date for this purpose
in accordance with the requirements of Section 409A); (iv) if the Award includes
a “series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the regulations promulgated under the Code), the
Participant’s right to the series of installment payments shall be treated as a
right to a series of separate payments and not as a right to a single payment;
(v) if the Award includes “dividend equivalents” (within the meaning of Section
1.409A-3(e) of the regulations promulgated under the Code), the Participant’s
right to the dividend equivalents shall be treated separately from the right to
other amounts under the Award; and (vi) unless the Committee determines
otherwise, for purposes of determining whether the Participant has experienced a
separation from service with the Company within the meaning of Section 409A,
“subsidiary” shall mean a corporation or other entity in a chain of corporations
or other entities in which each corporation or other entity, starting with the
Company, has a controlling interest in another corporation or other entity in
the chain, ending with such corporation or other entity.  For purposes of the
preceding sentence, the term “controlling interest” has the same meaning as
provided in Section 1.414(c)-2(b)(2)(i) of the regulations promulgated under the
Code; provided that the language “at least 20 percent” is used instead of “at
least 80 percent” each place it appears in Section 1.414(c)‑2(b)(2)(i) of the
regulations promulgated under the Code.

 

 

 

 

 

-13-

9087562_1

--------------------------------------------------------------------------------

 

Article 14.

Adjustments

14.1Adjustments in Authorized Shares

. In the event of any corporate event or transaction involving the Company, a
Subsidiary and/or an Affiliate (including, but not limited to, a change in the
Shares of the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, stock dividend,
stock split, reverse stock split, split up, spin-off, combination of Shares,
exchange of Shares, dividend in kind, amalgamation, or other like change in
capital structure (other than regular cash dividends to shareholders of the
Company), or any similar corporate event or transaction, the Committee, to
prevent dilution or enlargement of Participants’ rights under the Plan, shall
substitute or adjust (in each case in such manner as it deems equitable or
appropriate) the number and kind of Shares or other property (including cash)
that may be issued under the Plan or under particular forms of Awards, the
number and kind of Shares or other property (including cash) subject to
outstanding Awards, the Option Price, grant price or purchase price applicable
to outstanding Awards, any individual Award limits, and/or other value
determinations applicable to the Plan or outstanding Awards.

14.2Change of Control

. Upon the occurrence of a Change of Control after the Effective Date, unless
otherwise specifically prohibited under applicable laws or by the rules and
regulations of any governing governmental agencies or national securities
exchanges or unless the Committee shall determine otherwise in the Award
Agreement, the Committee shall make one or more of the following adjustments to
the terms and conditions of outstanding Awards to the extent determined by the
Committee to be permitted under Section 409A: (i) continuation or assumption of
such outstanding Awards under the Plan by the Company (if it is the surviving
company or corporation) or by the surviving company or corporation or its
parent; (ii) substitution by the surviving company or corporation or its parent
of awards with substantially the same terms for such outstanding Awards; (iii)
accelerated exercisability, vesting and/or lapse of restrictions under
outstanding Awards immediately prior to the occurrence of such event; (iv) upon
written notice, provide that any outstanding Awards must be exercised, to the
extent then exercisable, during a reasonable period of time immediately prior to
the scheduled consummation of the event, or such other period as determined by
the Committee (contingent upon the consummation of the event), and at the end of
such period, such Awards shall terminate to the extent not so exercised within
the relevant period; (v) cancellation of all or any portion of outstanding
Awards for fair value (as determined in the sole discretion of the Committee and
which may be zero) which, in the case of Options and Stock Appreciation Rights
or similar Awards, if the Committee so determines, may equal the excess, if any,
of the value of the consideration to be paid in the Change of Control
transaction to holders of the same number of Shares subject to such Awards (or,
if no such consideration is paid, fair market value of the Shares subject to
such outstanding Awards or portion thereof being canceled) over the aggregate
Option Price or grant price, as applicable, with respect to such Awards or
portion thereof being canceled (which may be zero) and (vi) such other
adjustment as determined appropriate by the Committee.  The Company shall have
no liability to any Participant or otherwise if the Plan or any Award, vesting,
exercise or payment of any Award hereunder is subject to the additional tax and
penalties under Section 409A or any other Code section.

 

-14-

9087562_1

--------------------------------------------------------------------------------

 

Article 15.

Duration, Amendment

15.1Duration of the Plan

. Unless sooner terminated as provided in Section 15.2, the Plan shall terminate
on the 10th anniversary of the Effective Date; provided that all Awards made
under the Plan before its termination will remain in effect until such Awards
have been satisfied or terminated in accordance with the terms and provisions of
the Plan and the applicable Award Agreements.

15.2Amendment

. The Committee may from time to time amend, alter, suspend, discontinue, or
terminate the Plan or an Award in any respect whatsoever, including in any
manner that adversely affects the rights, duties or obligations of any
Participant; provided that, subject to Section 14.1 or as otherwise specifically
provided in the Plan, no amendment shall materially adversely impair the rights
of a Participant under any Award without such Participant’s consent.

Unless otherwise determined by the Committee, shareholder approval of any
amendment, alteration, suspension or discontinuance will be obtained only to the
extent necessary to comply with any applicable laws; provided that shareholder
approval will be required for any amendment to the Plan that, in each case as
reasonably determined by the Committee: (i) increases the number of Shares
available under the Plan (other than an increase permitted under Article 5
absent shareholder approval); (ii) expands the types of Awards available under
the Plan; (iii) materially extends the term of the Plan; (iv) materially changes
the method of determining the Option Price or grant price per Share for Stock
Appreciation Rights; or (v) except as permitted pursuant to Article 14, reduces
the Option Price or grant price per Share, as applicable, of any outstanding
Options or Stock Appreciation Rights, including through amendment, cancellation
in exchange for the grant of a substitute Award (in each case that has the
effect of reducing the Option Price or grant price per Share, as applicable) or
repurchase for cash or other consideration.

Article 16.

General Provisions

16.1No Right to Service

. The granting of an Award under the Plan shall impose no obligation on the
Company, any Subsidiary or any Affiliate to continue the Service of a
Participant and shall not lessen or affect any right that the Company, any
Subsidiary or any Affiliate may have to terminate the Service of such
Participant. No Participant or other Person shall have any claim to be granted
any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

16.2Foreign Jurisdictions

. To the extent the Committee deems it necessary, appropriate or desirable to
comply with foreign law or practices and to further the purposes of the Plan,
the Committee may, without amending the Plan, establish special rules applicable
to Awards to Participants who are foreign nationals, are employed outside of the
United States or both and grant Awards (or amend existing Awards) in accordance
with those rules.

 

 

 

-15-

9087562_1

--------------------------------------------------------------------------------

 

16.3Settlement of Awards; Fractional Shares

. Each Award Agreement shall establish the form in which the Award shall be
settled. The Committee shall determine whether cash, Awards, other securities or
other property shall be issued or paid in lieu of fractional Shares or whether
such fractional Shares or any rights thereto shall be rounded, forfeited or
otherwise eliminated.

16.4Tax Withholding

. The Company shall have the power and the right to deduct or withhold (or cause
to be deducted or withheld) from any amount deliverable under the Award or
otherwise (including Shares otherwise deliverable), or require a Participant to
remit to the Company, the minimum statutory amount to satisfy federal, state,
and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of the Plan. With
respect to required withholding, Participants may elect (subject to the
Company’s automatic withholding right set out above) to satisfy the withholding
requirement, in whole or in part, (i) by having the Company withhold Shares or
(ii) through an independent broker-dealer arrangement to sell a sufficient
number of Shares, in each case, having a fair market value on the date the tax
is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction.

16.5No Guarantees Regarding Tax Treatment

. Participants (or their beneficiaries) shall be responsible for all taxes with
respect to any Awards under the Plan. The Committee and the Company make no
guarantees to any Person regarding the tax treatment of Awards or payments made
under the Plan. Neither the Committee nor the Company has any obligation to take
any action to prevent the assessment of any tax on any Person with respect to
any Award under Section 409A or otherwise and none of the Company, any of its
Subsidiaries or Affiliates, or any of their employees or representatives shall
have any liability to a Participant with respect thereto.

16.6Non-Transferability of Awards

. Unless otherwise determined by the Committee, an Award shall not be
transferable or assignable by the Participant except in the event of his death
(subject to the applicable laws of descent and distribution) and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate. No transfer shall be permitted for value or consideration. An Award
exercisable after the death of a Participant may be exercised by the heirs,
legatees, personal representatives or distributees of the Participant. Any
permitted transfer of the Awards to heirs, legatees, personal representatives or
distributees of the Participant shall not be effective to bind the Company
unless the Committee shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of the applicable Award Agreement and this Plan.

16.7Conditions and Restrictions on Shares

. The Committee may impose such other conditions or restrictions on any Shares
received in connection with an Award as it may deem advisable or desirable.
These restrictions may include, but shall not be limited to, a requirement that
the Participant hold the Shares received for a specified period of time or a
requirement that a Participant represent and warrant in writing that the
Participant is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares. The certificates for Shares may
include any legend which the Committee deems appropriate to reflect any
conditions and restrictions applicable to such Shares.

-16-

9087562_1

--------------------------------------------------------------------------------

 

16.8Clawback/Recoupment. Awards under the Plan shall be subject to the clawback
or recoupment policy, if any, that the Company may adopt from time to time,
whether before or after the grant of such Awards, to the extent provided in such
policy and, in accordance with such policy, may be subject to the requirement
that the Awards be repaid to the Company after they have been distributed or
paid to the Participant.

16.9Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.  In addition, Section 5.1 (as adjusted by Article 14)
sets forth the only limit on the aggregate amount of securities that may be
delivered pursuant to this Plan.

16.10Compliance with Law

. The granting of Awards and the issuance of Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies, or any stock exchanges on which the Shares are
admitted to trading or listed, as may be required. The Company shall have no
obligation to issue or deliver evidence of title for Shares issued under the
Plan prior to:

 

(a)

Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

(b)

Completion of any registration or other qualification of the Shares under any
applicable national, state or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.

The restrictions contained in this Section 16.10 shall be in addition to any
conditions or restrictions that the Committee may impose pursuant to Section
16.7. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company, its Subsidiaries and Affiliates, and all of their employees and
representatives of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

16.11Rights as a Shareholder

. Except as otherwise provided herein or in the applicable Award Agreement, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

16.12Severability

. If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person, or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.

 

 

-17-

9087562_1

--------------------------------------------------------------------------------

 

16.13Unfunded Plan

. Participants shall have no right, title, or interest whatsoever in or to any
investments that the Company or any of its Subsidiaries or Affiliates may make
to aid it in meeting its obligations under the Plan. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts.

16.14No Constraint on Corporate Action

. Nothing in the Plan shall be construed to (i) limit, impair, or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets, or (ii) limit the right or power of the Company to take any
action which such entity deems to be necessary or appropriate.

16.15Liability

. No member of the Board or the Committee or any employee of the Company, a
Subsidiary or Affiliate (each such person an “Indemnified Person”) shall have
any liability to any person (including, without limitation, any Participant) for
any action taken or omitted to be taken or any determination made in good faith
with respect to the Plan or any Award. Each Indemnified Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnified Person in connection with or resulting from any
action, suit or proceeding to which such Indemnified Person may be a party or in
which such Indemnified Person may be involved by reason of any action taken or
omitted to be taken under the Plan and against and from any and all amounts paid
by such Indemnified Person, with the Company’s prior approval, in settlement
thereof, or paid by such Indemnified Person in satisfaction of any judgment in
any such action, suit or proceeding against such Indemnified Person, provided
that the Company shall have the right, at its own expense, to assume and defend
any such action, suit or proceeding and, once the Company gives notice of its
intent to assume the defense, the Company shall have sole control over such
defense with counsel chosen by the Company. The foregoing right of
indemnification shall not be available to an Indemnified Person to the extent
that a court of competent jurisdiction in a final judgment or other final
adjudication, in either case, not subject to further appeal, determines that the
acts or omissions of such Indemnified Person giving rise to the indemnification
claim resulted from such Indemnified Person’s bad faith, fraud or willful
criminal act or omission. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Indemnified Persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any other power that the Company may have to
indemnify such persons or hold them harmless.

16.16Successors

. All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
or assets of the Company.

-18-

9087562_1

--------------------------------------------------------------------------------

 

16.17Governing Law

. THE PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

16.18Data Protection

. By participating in the Plan, the Participant consents to the collection,
processing, transmission and storage by the Company in any form whatsoever, of
any data of a professional or personal nature which is necessary for the
purposes of introducing and administering the Plan. The Company may share such
information with any Subsidiary or Affiliate, the trustee of any employee
benefit trust, its registrars, trustees, brokers, other third-party
administrator or any Person who obtains control of the Company or acquires the
Company, undertaking or part-undertaking which employs the Participant, wherever
situated.

16.19Effective Date

. The Plan originally became effective as of September 3, 2013; was amended to
increase the maximum number of Shares available for grant to Participants
pursuant to Awards under the Plan effective May 22, 2018; was amended to
increase the limit on the number of Options or Stock Appreciation Rights that
may be granted to an Employee in any calendar year under the Plan effective
February 20, 2019; and was amended and restated to increase the maximum number
of Shares available for grant to Participants pursuant to Awards under the Plan
and to make certain other changes effective May 20, 2020 (the “Effective Date”).

***

-19-

9087562_1